                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION
                                No. 7:18-CR-11-BO-l

UNITED STATES OF AMERICA                             )
                                                     )
       V.                                            )              ORDER
                                                     )
ANA ROSA FERNANDEZ                                   )


       This matter comes before the Court on defendant's motion for leave to file a motion to

dismiss [DE 39] and her motion to dismiss her indictment [DE 40]. The government has responded

in opposition. The matter has been fully briefed and is ripe for disposition. Upon good cause

shown, defendant's motion for leave to file a motion to dismiss [DE 39] is GRANTED. For the

reasons discussed below, defendant's motion to disIJ:?.iss [DE 40] is DENIED.

                                        BACKGROUND

        Defendant legally entered the United States in 1977 and was granted legal permanent

resident status in 1984. [DE 41, p. 1]. In July 2001, defendant was convicted of conspiracy to

manufacture marijuana. [DE 1, p. 3]. The conviction violated the terms of defendant's permanent

residency and subjected her to deportation. [DE 1, p. 4]. In August 2002, defendant was served by

mail with a Notice to Appear (NTA) that did not include a specific date or time for her removal

hearing. [DE 41-1]. In October 2002, defendant was personally served with a second NTA which

included a specific time and place for her hearing. [DE 41-2]. In November 2002, defendant was

present at her hearing, warned of the penalties for reentry in the United States, and removed from

Miami, Florida to Honduras. [DE 1, p. 4].

       In January 2018, defendant was arrested for driving without a license in Onslow County,

North Carolina. [DE 40, p. 1]. Following this arrest, defendant was indicted for aggravated illegal

reentry in violation of 8 U.S.C. § 1326(a) and (b)(2). [DE 1]. Defendant moved for leave to file a
motion to dismiss, and then moved to dismiss the indictment, citing the Supreme Court's decision

in Pereira v. Sessions, 138 S. Ct. 2105 (2018). [DE 39, 40]. The government responded in

opposition. [DE 41].

                                          DISCUSSION

       Defendant argues that she did not receive adequate notice informing her of the time and

place of her 2002 removal proceedings, and that the indictment against her for aggravated illegal

reentry must, therefore, be dismissed. Defendant relies on Pereira v. Sessions, 138 S. Ct. 2105

(2018). In Pereira, the Supreme Court faced a "narrow question": "if the Government serves a

noncitizen with a document that is labeled 'notice to appear,' but the document fails to specify

either the time or place of the removal proceedings, does it trigger the stop-time rule?" Pereira,

138 S. Ct. at 2110. Under the stop-time rule, an alien subject to removal, who might otherwise

have his removal cancelled given his ten years of continuous presence in the United States, is not

eligible for cancellation ifhe was served an NTA during that time. 8 U.S.C. § 1229b(d)(l). The

Supreme Court noted that the "consequences of a noncitizen's failure to appear at a removal

proceeding can be quite severe." Pereira, 138 S. Ct. at 2111. In Pereira, the defendant "never

received notice of the time and date of his removal hearing" and was not present at the hearing,

where he was removed in absentia. Id. at 2112.

       Defendant's case does not mirror Pereira. The similarities begin and end with

defendant's August 2002 NTA, which did not include a specific date and time. Defendant argues

that this deficient NTA did not confer subject-matter jurisdiction on the immigration court and

that, as a result, defendant's removal was invalid. But, unlike in Pereira, defendant was

personally served with a second NTA which included the specific date and time of her removal

hearing. Defendant was also present at her removal hearing, unlike the defendant in Pereira. The




                                                 2
second NTA cured any defect in the first NTA and was adequate to confer subject-matter

jurisdiction on the immigration court. Thus, defendant's motion to dismiss is denied.

                                         CONCLUSION

       For the above reasons, defendant's motion for leave to file a motion to dismiss [DE 39] is

GRANTED and defendant's motion to dismiss [DE 40] is DENIED.



SO ORDERED, this     L!J__ day of October, 2018.




                                                3
